DETAILED ACTION
Claims 1, 4, and 14 are currently amended.  A complete action on the merits of pending claims 1-15 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga US 20150289922 in view of Keller et al US 20140094786.
Regarding claims 1, 14, and 15, Yasunaga teaches a heat conductor that has thermal conductivity (Fig. 4 electrode 110) and includes a treatment surface and an installation surface provided on a side opposite the treatment surface (Fig. 4 part of 110 facing sheet 120); a heat generator that generates heat when electrical energy is supplied to the heat generator (Fig. 4 pattern 134); a substrate that includes a substrate front surface (Fig. 4 substrate 130/132), the heat generator being formed on the substrate front surface (Fig. 4), the substrate being attached to the installation surface of the heat conductor such that the substrate front surface faces the heat conductor (Fig. 3C);  a first substrate side surface on a side surface of the substrate and a second substrate surface on the opposite side of the substrate (Fig. 4), an adhesive layer that is provided between the installation surface of the heat conductor and the substrate (Fig. 4 sheet 120 and 140), the adhesive layer being formed of a material having a thermal conductivity and contacting the installation surface of the heat conductor; and an insulating portion that is formed of a material having electrical insulation (par. [0047]), the insulating portion contacting the heat generator, the substrate front surface, wherein the insulating portion is formed by the adhesive layer (Fig. 4 sheet 120), the insulating portion contacting the substrate so as to continuously wrap the substrate front surface (Figs 4 and 12).
Yasunaga does not explicitly teach the insulating portion contacting the substrate so as to continuously wrap the first substrate side surface, and the second substrate side surface and a first area of a portion where the substrate is arranged in the insulating portion is larger than a second area of the substrate front surface.  However, Yasunaga teaches where the substrate is surrounded on its sides by holding member 326 and since the substrate sits in that space it is larger than the substrate itself (Fig. 3C). Yasunaga does not state the material the holders are made of.
Keller, in an analogous device, teaches where substrates/layers/elements are surrounded on the sides by the insulating jaw housing 511 (Fig. 5A).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the sides surrounding the substrate of Yasunaga to be insulating as in Keller.  This presents the advantage of preventing accidental damage to surrounding tissue.  
Regarding claim 2, Yasunaga teaches the substrate further comprising a first substrate side surface on a side of the substrate and a second substrate side surface on an opposite side of the substrate, wherein: the insulating portion contacts the first substrate side surface and the second substrate side surface (Fig. 3C the layers 120 and 140 go to the edges of substrate 130).
Regarding claim 3, Yasunaga teaches wherein the insulating portion is formed by the adhesive layer (par. [0047]).
Regarding claim 4, Yasunaga teaches further comprising: a grasping piece that faces the treatment surface of the heat conductor and is configured to open and close relative to the heat conductor (Fig. 2B electrode 210), wherein: the heat conductor has an electrical conductivity and functions as an electrode when electrical energy is supplied to the heat conductor, and the grasping piece includes an electrical conductor, the electrical conductor functioning as an electrode different from the heat conductor when electrical energy is supplied to the electrical conductor (par. [0065] the electrode 110 acts as a heat plate par. [0040] energy is sent directly to 110 to be an electrode in conjunction with 210).
Regarding claim 5, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface, and the insulating portion contacts at least a portion of the substrate rear surface (Fig. 4 layer 140).
Regarding claim 6, Yasunaga teaches wherein the insulating portion contacts an entire periphery of the substrate (Fig. 3C the layers 120 and 140 go to the edges of substrate 130).
Regarding claim 7, Yasunaga teaches wherein: the substrate includes a substrate distal surface on a distal side of the treatment instrument, and the insulating portion contacts the substrate distal surface (Fig. 4).
Regarding claim 8, Yasunaga teaches wherein: the insulating portion is a coating that is water resistant; and the adhesive layer contacts the insulating portion on a side on which the heat conductor is located (par. [0047] resin is water resistant).
Regarding claim 9, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface, and the treatment instrument further comprises a protective layer provided on the substrate rear surface, the protecting layer being water resistant (par. [0049] and Fig. cover 150 is made of a resin and resins are water resistant).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Keller as applied to claim 1 above, and further in view of Okada et al US 20170100095.
Regarding claims 10-13, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface (Fig. 4 the side of 130 closer to 150).
Yasunaga and Keller do not explicitly teach the treatment instrument further comprises an anisotropic material provided on the substrate rear surface and has thermal conductivity anisotropy, and wherein the anisotropic material has a higher thermal conductivity in a direction along the substrate rear surface than a thermal conductivity in a direction in which the substrate rear surface faces, and wherein the anisotropic material includes a material which is more easily oxidized than the adhesive layer, and wherein the anisotropic material is graphite.
	Okada in a device seeking to solve s similar problem of adhering components to a substrate, teaches using a plastic film on carbon graphite (par. [0070]).
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Yasunaga and Keller to have graphite as taught by Okada.  Graphite allows for the advantage of efficient propagation of thermal energy in a particular plane (Okada par. [0070).  The other limitations such as the faster oxidization are properties of graphite compared to a resin.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794